DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

The 7-26-2021 IDS have been fully considered on 8/18/2021.

Response to Arguments
Applicant’s arguments, see Remark, filed 12/08/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“placing a portion of the video image into each of the plurality of individual video frames; 
animating each frame boundary' within the video image, the animating comprising a movement animation that follows the one or more control points that, are arranged at the intersecting point between each of the plurality of individual video frames;
associating, by the one or more processors of the computing device, a plurality of motion patterns and one or more speed harmonics with the one or more control points;
generating a plurality of motion states for the computer animation model using the plurality of motion patterns, the one or more control points, and the one or more speed harmonics;
assigning a probability value for each motion state of the plurality of motion states, wherein each motion state of the plurality of motion states comprises a speed harmonic of the one or more speed harmonics and a motion pattern of the plurality of motion patterns for each control point of the one or more control points of the computer animation model.”

Regarding to claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“placing a portion of the video image into each of the plurality of individual video frames;

animating each frame boundary' within the video image, the animating comprising a movement animation that follows the one or more control points that, are arranged at the intersecting point between each of the plurality of individual video frames;
associating a plurality of motion patterns and one or more speed harmonics with the one or more control points;
generating a plurality of motion states for the computer animation model using the plurality' of motion patterns, the one or more control points, and the one or more speed harmonics; and
assigning a probability value for each motion state of the plurality of motion states, wherein each motion state of the plurality of motion states comprises a speed harmonic of the one or more speed harmonics and a motion pattern of the plurality of motion patterns for each control point of the one or more control points of the computer animation model.”

Regarding to claim 18, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“placing a portion of the video image into each of the plurality of individual video frames; 
animating each frame boundary within the video image, the animating comprising a movement animation that follows the one or more control points that are arranged at the intersecting point between each of the plurality of individual video frames;

automatically generating a plurality of motion states for the computer animation model using the plurality of motion patterns, the one or more control points, and the one or more speed harmonics; and
automatically assigning a probability value for each motion state of the plurality of motion states, wherein each motion state of the plurality of motion states comprises a speed harmonic of the one or more speed harmonics and a motion pattern of the plurality of motion patterns for each control point of the one or more control points of the computer animation model.”

Claims 2-10 are allowed due to dependency of claim 1. Claims 12-17 are allowed due to dependency of claim 11. Claims 19-20 are allowed due to dependency of claim 18.
Closest Reference Found
	Closest prior art of record with regards the Examiner’s 35 U.S.C 103 rejection includes Di Bernardo (US 6552729 B1) in view of McKenzie (US 20170206697 A1), Shah (US 20170285918 A1), and further in view of Xie (US 20130069957 A1) either alone or in combination , fail to anticipate or render obvious required in the claim or the claim as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616